Citation Nr: 1507215	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  11-17 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include lung cancer, status post right lung lobectomy, and emphysema.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1949 to October 1952 and from November 1953 to October 1970.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran served in the Republic of Vietnam during the Vietnam era and has been diagnosed with carcinoma of the lung, status post right lung lobectomy.


CONCLUSION OF LAW

The criteria for service connection for carcinoma of the lung, status post right lung lobectomy, have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.309(e) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

The Veteran asserts that service connection is warranted for his respiratory disorder, to include lung cancer, status post right lung lobectomy, and emphysema.

Initially, the Board notes that the Veteran served in the Republic of Vietnam during the Vietnam era and is thus presumed to have been exposed to Agent Orange.  See August 2014 Supplemental Statement of the Case (conceding that the Veteran was exposed to Agent Orange based on his service personnel records confirming that he served in the Republic of Vietnam, at a minimum, for the period from March 1, 1966 through January 20, 1967); January 1967 Performance Report (reflecting that the Veteran was stationed at DaNang Air Base, Vietnam from March 1966 through January 1967); May 1967 Performance Report (reflecting additional Vietnam service from January 1966 through May 1967).  See also 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2014) (A Veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent.).

VA regulations provide that certain diseases associated with exposure to herbicide agents, such as Agent Orange, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. See 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  See also 38 C.F.R. § 3.307(d) (reflecting that this presumption may be rebutted by affirmative evidence to the contrary).  


Lung cancer is included among the conditions for which presumptive service connection is available, see 38 C.F.R. § 3.309(e), and the Veteran has been diagnosed with lung cancer, status post right lung lobectomy.  See, e.g., August 2010 VA Compensation and Pension Examination Report (reflecting a diagnosis of "Lung Cancer - Lobectomy of right lung"); July 2014 VA Examination Report (reflecting a diagnosis of residuals of lung cancer, status post right lung lobectomy).  Accordingly, service connection for the Veteran's lung cancer is presumed.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  While this presumption is rebuttable, and there is evidence in the form of August 2010 and July 2014 negative VA etiological opinion disassociating the Veteran's respiratory disorders from his active service, that evidence does not rise to the level of "affirmative evidence to the contrary."  See 38 C.F.R. § 3.307(d)(1) ("The expression 'affirmative evidence to the contrary' will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.").

Rather, in opining that that the Veteran's lung cancer was the result of his history of smoking, the August 2010 VA examiner failed to provide any supporting rationale or explanation, specifically failing to address in any way the Veteran's in-service exposure to herbicides.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Additionally, the July 2014 VA examiner similarly opined that the Veteran's lung cancer was related to smoking rather than in-service herbicide exposure.  This opinion was based on the premise that "most studies of Vietnam Veteran exposed to herbicides have not shown an increase in respiratory cancers."  However, although the July 2014 VA examiner cited several medical studies in support of this determination, the examiner failed to consider or address the positive association that VA has determined to exist between exposure to herbicides and the subsequent development of respiratory cancers, which is based upon consideration of reports of the National Academy of Sciences and all other sound medical and scientific information and analysis available to VA.  See 38 C.F.R. § 3.309(e).  See also 59 Fed. Reg. 29,723 (1994) (implementing the determination by the Secretary of VA that there was a positive association between exposure to herbicides used in the Republic of Vietnam during the Vietnam era and the subsequent development of respiratory cancers).  Accordingly, the Board finds that the VA opinions of record are not "affirmative evidence to the contrary," as they are not sufficiently probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and that its weight may be discounted if it does not account for pertinent evidence of record that might call into question the conclusion reached).  See also 38 C.F.R. § 3.307(d)(1).

Therefore, because the Veteran was exposed to herbicides during his Vietnam service, because he has been diagnosed with lung cancer, and because there is not affirmative evidence of record to rebut the resultant presumption that his lung cancer was incurred during active service, presumptive service connection for lung cancer is warranted.


ORDER

Service connection for carcinoma of the lung, status post right lung lobectomy, is granted.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


